In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
 
No. 13‐2706 
RICHARD ACOSTA and JENIFER ROMAN, 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

TARGET CORPORATION, et al., 
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 05 C 7068 — Joan B. Gottschall, Judge. 
                                  ____________________ 

      ARGUED JANUARY 10, 2014 — DECIDED MARCH 19, 2014 
                  ____________________ 

   Before  FLAUM  and  EASTERBROOK,  Circuit  Judges,  and 
GRIESBACH, District Judge.* 
    FLAUM, Circuit Judge. From 2000 to 2007, Target Corpora‐
tion sent unsolicited general‐purpose credit cards to millions 
of  existing  holders  of  its  limited‐use  charge  cards  accepted 

                                                 
* Of the Eastern District of Wisconsin, sitting by designation. 
2                                                     No. 13‐2706 

only  at  Target.  As  part  of  this  “upgrade”  campaign,  Target 
deactivated the holder’s old card. Richard Acosta and Jenifer 
Roman  brought  a  putative  class  action  claiming  that  this 
campaign  violated  the  federal  Truth  in  Lending  Act  and 
state law. The district court granted summary judgment for 
Target and we affirm. 
                           I. Background 
A. The Autosub Program 
    Target  Guest  Cards  are  store  credit  cards,  which  permit 
guests  to  make  purchases  only  at  Target.  Target  began  its 
Guest Card program in 1994 and has continued it ever since. 
In 2000, Target introduced Target Visa Cards, which are all‐
purpose  credit  cards  that  can  be  used  anywhere,  although 
they feature special benefits for Target customers. The Guest 
Card and the Visa were provided on different terms: Target 
used different underwriting criteria for each, they were gov‐
erned by separate credit card agreements, and the Visa typi‐
cally had a higher credit limit and lower APR than the Guest 
Card.  
    This  controversy  arises  from  Target’s  campaign  to  “up‐
grade” customer Guest Cards to Visas, which began in 2000 
and  lasted  until  2007.  From  2000  through  mid‐2006,  Target 
called this program “Auto‐Substitution,” and from late 2006 
through 2007 it was known as “Auto‐Product Change.” (For 
simplicity, we’ll refer to the programs collectively as “Auto‐
sub.”)  During  this  time,  Target  sent  unsolicited  Visas  to 
more than ten million current and former Guest Card hold‐
No. 13‐2706                                                                     3 

ers. The cards were attached to a “card carrier”1 and accom‐
panied  by  a  credit card agreement and marketing  materials 
designed to entice the recipient to activate the new card.  
    When  Target  mailed  the  Autosubbed  Visas,  it  typically 
deactivated the Guest Cards shortly afterward.2 If a custom‐
er activated her new Target Visa, two things generally hap‐
pened:  the  Visa’s  terms,  set  forth  in  the  cardholder  agree‐
ment, became effective, and the accountholder’s Guest Card 
balance was transferred to the Visa. If the customer did not 
activate the Visa, Target closed her account entirely. 
    The  materials  sent  with  the  Visas  did  not  suggest  that 
keeping  the  Guest  Card  was  an  option.  Various  fliers  and 
brochures informed customers, “We’ve replaced your Target 
Card with a Target Visa” and “Your old Target Card will be 
closing  soon,  so  cut  up  your  old  Target  Card,  activate  your 
new Target Visa and start using it today!” Although the pos‐
sibility was not highlighted for them, customers could in fact 
opt  out  of  the  Visa  upgrade  if  they  wished.  A  Guest  Card 
accountholder could call Target to reject the Visa but ask to 
keep the Guest Card. Alternatively, if a holder attempted to 
use  the  Guest  Card  after  the  Visa  had  been  mailed,  she 
would  be  informed  that  the  Guest  Card  account  had  been 
closed but that she had the choice to reopen it. Finally, Tar‐
get  telemarketers  called  over  a  million  people  who  were 

                                                 
1 Card carriers are tri‐folded pieces of paper with a credit card attached. 

Their  text  prominently  features  some  of  the  most  attractive  benefits  of 
the credit card. 
2  In  approximately  12,000  cases,  Guest  Card  accounts  remained  open 

even  after  Visas  were  activated,  but  neither  the  record  nor  the  parties 
explain how this happened. 
4                                                        No. 13‐2706 

mailed a Visa card but did not activate it immediately. Dur‐
ing  those  calls,  telemarketers  advised  customers  that  the 
Guest  Card  was  about  to  expire,  but  they  could  keep  it  if 
they desired. 
    The  credit  limits  on  the  Autosubbed  Visas  were  always 
rounded  to  a  number  between  $1,000  and  $10,000,  and  the 
credit  agreement  gave  Target  the  right  to  change  the  credit 
limit at its discretion. In contrast, new customers had to open 
a  Target  Visa  through  a  standard  application,  and  cards 
opened  in  this way could have  credit limits  as low as  $500. 
Further,  the  method  used  for  calculating  the  credit  limit  in 
the  Autosub  mailings  was  different  than  the  method  used 
after the Autosubbed Visa was activated. The Autosub mate‐
rials  did  not  indicate  that  the  credit  limits  were  subject  to 
change, and customers often had their credit limits reduced 
after  activation.  For  example,  in  the  2005  rollout,  most  cus‐
tomers  initially  had  a  credit  limit  of  $1,000,  but  many  with 
credit scores under 649 had their limits reduced. 
   Finally,  both  the  Guest  Card  and  Visa  agreements  gave 
Target  substantial  leeway  to  modify  or  cancel  accounts. 
From  1994  through  2006,  the  Guest  Card  agreements  pro‐
vided: 
       OUR  RIGHTS—We  may  limit  or  cancel  your 
       Account. …  
       OTHER CHANGES TO THIS AGREEMENT—
       We  have  the  right  to  change  this  Agreement 
       and  apply  those  changes  to  the  existing  bal‐
       ance. We will make any changes in accordance 
       with the law. 
No. 13‐2706                                                          5 

   The  Visa  agreements  in  effect  from  2000  through  2007 
put it slightly differently:  
       CHANGES  TO  THIS  AGREEMENT.  We  have 
       the  right  to  change  this  Agreement  (including 
       the right to add additional terms) and to apply 
       those changes to any existing balance. 
B. Proceedings below 
    Richard Acosta applied for a Guest Card on June 1, 1999 
and used it from 1999 until late 2005. Acosta received an un‐
solicited  Visa  in  October  of  2005.  He  activated  the  Visa  the 
next month.  
   Jenifer  Roman  also  obtained  a  Guest  Card,  although  the 
date  she  opened  the  account  is  unclear.  In  September  2004, 
she received and activated an unsolicited Visa. Roman’s Visa 
had a higher credit limit and lower minimum payment than 
the  Guest  Card,  but  because  Roman  carried  a  balance  from 
the Guest Card and failed to pay on time, she ultimately in‐
curred  higher  late  fees  and  a  worse  interest  rate  than  she 
would have had with a Guest Card. 
    Acosta and Roman claimed that the terms accompanying 
the Visas misleadingly implied that they described all of the 
differences between the Guest Card and the Visa. The head‐
ings  in  the brochure indicated that they were  summaries of 
the differences between the two cards. 
    Plaintiffs sued Target individually and on behalf of a pu‐
tative class. (Actually, they sued Target Corporation and two 
subsidiaries—Target  Receivables  LLC  and  Target  National 
Bank—but  except  in  one  instance,  discussed  below,  this 
makes  no  difference.)  Their  core  claims  were  premised  on 
two provisions of the Truth in Lending Act (TILA): 15 U.S.C. 
6                                                                  No. 13‐2706 

§  1642,  which  prohibits  the  mailing  of  unsolicited  credit 
cards,  and  15  U.S.C.  § 1637(c),  which  requires  credit  card 
mailings  to  contain  certain  disclosures  in  a  “tabular  for‐
mat.”3  Additionally,  Plaintiffs  brought  state‐law  claims  for 
fraud, breach of contract, tortious interference with business 
relations, and violation of an implied trust. Finally, Plaintiffs 
sought a declaration that Target violated TILA and the credit 
agreements. 
    The  district  court  granted  summary  judgment  on  all 
claims.  It  found  that  the  Autosub  program  did  not  violate 
§ 1642 since it was a “substitution” of the Guest Card, which 
is specifically permitted by the statute. The court also found 
that  Target  had  complied  with  §  1637(c).  After  deciding 
Plaintiffs’  TILA  claims,  the  court  opted  to  exercise  supple‐
mental  jurisdiction  over  the  state‐law  claims.  It  concluded 
that Target did not defraud the Plaintiffs or other Visa recip‐
ients;  that  Target  had  not  breached  its  credit  card  agree‐
ments;  and  that  Target  had  not  acted  unjustifiably,  thereby 
insulating  itself  from  liability  for  tortious  interference.  The 
court dismissed the implied trust and declaratory judgment 
claims as derivative of the others.  
    Finally, the district court denied the Plaintiffs’ motion for 
class certification. It noted that certain members of the puta‐
tive class that Acosta and Roman sought to represent might 
well  have  a  valid  claim  (specifically,  recipients  of  Visas 
whose Guest Cards were not cancelled immediately and the 
                                                 
3  In  2001  and  2002,  the  materials  accompanying  the  Autosubbed  Visas 

contained the table required by 15 U.S.C. § 1637(c). However, the Visas 
sent  from  2004  to  2007  did  not  (the  mailings  for  those  years  still  con‐
tained  the  necessary  information,  but  did  not  display  it  in  tabular  for‐
mat). The record makes no mention of any mailings in 2003. 
No. 13‐2706                                                            7 

approximately  12,000  customers  who  simultaneously  held 
valid Guest Cards and Visas). But neither Roman nor Acosta 
was  among  this  subclass,  and  they  had  no  valid  claims 
themselves. Roman and Acosta were therefore inappropriate 
class representatives, so the court denied the motion for class 
certification.  
                            II. Discussion 
   Plaintiffs  appeal  most  of  the  district  court’s  rulings.  We 
review  the  district  court’s  grant  of  summary  judgment  de 
novo. See Ellis v. DHL Express Inc., 633 F.3d 522, 525 (7th Cir. 
2011). 
A. Section 1642 
    Section  1642  of  TILA  forbids  credit  card  issuers  from 
sending ready‐to‐use cards to consumers without receiving a 
request  or application from the consumer. 15  U.S.C. §  1642. 
However, “[t]his prohibition does not apply to the issuance 
of  a  credit  card  in  renewal  of,  or  in  substitution  for,  an  ac‐
cepted  credit  card.”  Id.  We  must  therefore  decide  whether 
Target’s  Autosub  program  is  a  “substitution”  within  the 
meaning of the statute. 
    On  its  face,  the  Autosubbed  Visa  would  appear  to  be  a 
substitution, at least as the word is commonly understood. A 
substitute  is  “something  that  is  put  in  place  of  something 
else or is available for use instead of something else.” Web‐
ster’s  Third  New  International  Dictionary  2280  (1993).  The 
Target Visas qualify—they take the place of the Guest Card 
and assume all of the Guest Card’s functions. 
   Nevertheless,  the  Supreme  Court  has  instructed  us  to 
give  special  deference  to  regulations  promulgated  by  the 
agency charged with the TILA’s administration, the Federal 
8                                                        No. 13‐2706 

Reserve Board. See Ford Motor Credit Co. v. Milhollin, 444 U.S. 
555, 565–66 (1980); Mourning v. Family Publ’ns Serv., Inc., 411 
U.S. 356, 366 (1973). The Board has promulgated its interpre‐
tation  of  the  TILA  in  Regulation  Z,  but  in  this  instance  the 
regulation is not much help, for it simply tracks the language 
of § 1642. See 12 C.F.R. § 226.12(a) (“[N]o credit card shall be 
issued  to  any  person  except  …  [i]n  response  to  an  oral  or 
written  request  or  application  for  the  card;  or  …  [a]s  a  re‐
newal of, or substitute for, an accepted credit card.”). Fortu‐
nately,  the  Board  also  publishes an  Official  Staff  Interpreta‐
tion of Regulation Z. Like Regulation Z itself, this commen‐
tary is authoritative, and it controls our interpretation unless 
it  is  “demonstrably  irrational.”  Walker  v.  Wallace  Auto  Sales, 
Inc., 155 F.3d 927, 931 n.5 (7th Cir. 1998).  
    The  relevant  portion  of  the  Board’s  commentary  elabo‐
rates on the term “substitution”: 
       2.  Substitution—examples.  Substitution  en‐
       compasses  the  replacement  of  one  card  with 
       another  because  the  underlying  account  rela‐
       tionship  has  changed  in  some  way—such  as 
       when the card issuer has: …  
               iii.  Changed  the  credit  or  other  features 
               available  on  the  account.  For  example, 
               the original card could be used to make 
               purchases  and  obtain  cash  advances  at 
               teller  windows.  The  substitute  card 
               might be usable, in addition, for obtain‐
               ing  cash  advances  through  automated 
               teller  machines.  …  The  substitution  of 
               one card with another on an unsolicited 
               basis is not permissible, however, where 
No. 13‐2706                                                                      9 

                        in  conjunction  with  the  substitution  an 
                        additional credit card is opened and the 
                        consumer is able to make new purchas‐
                        es  or  advances  under  both  the  original 
                        and  the  new  account with the  card. For 
                        example,  if  a  retail  card  issuer  replaces 
                        its  credit  card  with  a  combined  retail‐
                        er/bank card, each of the creditors main‐
                        tains  a  separate  account,  and  both  ac‐
                        counts can be accessed for new transac‐
                        tions  by  use  of  the  new  credit  card,  the 
                        card  cannot  be  provided  to  a  consumer 
                        without solicitation. 
Official  Staff  Interpretation,  12  C.F.R.  pt.  226,  Supp.  I, 
¶ 12(a)(2)(iii).  
    This  interpretation  confirms  that  the  Autosubbed  Visa 
qualifies as a substitution. The Visa offers features different 
from the Guest Card—the ability to use the card anywhere, 
and credit limits and interest rates that differ from the Guest 
Card, just to name a few.4 Moreover, while the commentary 
prohibits  some  substitutions  spurred  by  new  card  features, 
those  qualifications  do  not  apply  here.  This  is  not  a  case 
where  a  new  unsolicited  card  is  issued,  but  then  two  ac‐
counts exist and both can be accessed when the customer ac‐
tivates  the  new  card.  When  a  Guest  Card  owner  activated 
the Visa, the balance from the Guest Card was automatically 
                                                 
4  We  note,  without  deciding  the  question,  that  because  the  Visa  was 

honored at a different merchant base than the Guest Card, it may poten‐
tially  qualify  as  a  substitution  under  ¶  v  of  the  commentary,  too.  That 
section permits new card issuance when the merchant base changes. See 
12 C.F.R. pt. 226, Supp. I, ¶ 12(a)(2)(v).  
10                                                              No. 13‐2706 

carried forward to the Visa and the Guest Card account was 
closed;  if  the  consumer  did  not  accept  or  activate  the  Visa, 
the  Guest Card account was closed. Thus, as  a result of the 
Autosub program, the cardholder’s account relationship was 
changed  in  some  way  unless  the  cardholder  took  action  to 
revert back to her former relationship with Target. 
    Plaintiffs  try  to  cast  the  Visa  mailings  as  an  offer  to 
change  the  underlying  account  relationship  and  not  as  an 
actual  change  to  the  account  relationship.  As  support,  they 
point  to  the  instances  where  Guest  Card  holders  were  tar‐
geted  for  Visa  substitution,  but  the  customer  either  called 
Target or protested at the point of sale. But the Autosub pro‐
gram  was  more  than  a  mere  offer—unless  a  customer  af‐
firmatively resisted the substitution, either the Visa replaced 
the Guest Card or the Guest Card account was closed entire‐
ly.5 Moreover, Plaintiffs’ assertion that an offer to substitute 
the Visa for the Guest Card would somehow offend TILA is 
without support in the regulations or commentary. In fact, it 
strikes us as contrary to the spirit of TILA to read the statute 
as Plaintiffs urge. If a customer’s ability to reject a substitu‐
tion card somehow rendered the substitution illegal, issuers 
would instead impose the substitution with no opt‐out abil‐
ity. Consumer choice and flexibility would be hamstrung—a 
strange result under a consumer protection statute.  
                                                 
5  Acosta and Roman also point to the small number of times where Tar‐

get  waited  longer  periods—120  to  150  days  in  some  circumstances—to 
deactivate  the  Guest  Cards,  and  the  approximately  12,000  customers 
who somehow had active Guest Cards and Visas simultaneously. Both of 
these  groups  could  have  used  the  Guest  Card  account  and  the  Visa  ac‐
count at the same time, and may therefore fall outside the Board’s defini‐
tion of an acceptable substitution. But Acosta and Roman are not among 
this group, and they cannot pursue the potentially valid claims of others. 
No. 13‐2706                                                                       11 

   The Visa was therefore a valid substitution for the Guest 
Card, both as the word is commonly understood and as the 
Board has interpreted the term for the purposes of TILA. 
B. Section 1637(c) 
    Section 1637(c) is a disclosure statute, which means that it 
governs  the  content  and  form  of  disclosures  for  new  credit 
accounts. The central question here is whether Target’s issu‐
ance of the Visas opened a new account, or merely changed 
an existing one. In the former case, the issuer must make cer‐
tain  initial  disclosures,  which  must  be  presented  in  tabular 
format in a so‐called “Schumer Box.”6 15 U.S.C. § 1637(c); 12 
C.F.R.  §  226.6(b)(1).  In  the  latter,  the  issuer  must  also  make 
certain  disclosures,  but  need  not  place  the  information  in  a 
table. 12 C.F.R. § 226.9(c)(2). Target’s mailings between 2004 
and 2007 did not include a Schumer Box, but they complied 
with § 226.9(c)(2). 
    In  the  case  of  substitutions,  the  difference  between  new 
accounts and  changes to existing  accounts  is  fuzzy, and  the 
statute  is  ambiguous.  When  the  Autosub  programs  were 
implemented, Regulation Z and the Board commentary were 
silent  on  what  constituted  a  new  account  and  therefore  re‐
quired  initial  disclosures.  However,  in  2009,  Congress 
passed  the  Credit  Card  Accountability  Responsibility  and 
Disclosure  (CARD)  Act.  Pub.  L.  No.  111‐24,  123  Stat.  1734. 
The CARD Act amended § 1637 of TILA, and these changes 
were  incorporated  into  the  regulations.  The  Board  also  is‐

                                                 
6 So named for Senator Charles Schumer, who was the chief proponent 

of  requiring  tabular  formatting  for  initial  disclosures  when  TILA  was 
being  shaped  and  debated.  Roberts  v.  Fleet  Bank  (R.I.),  342  F.3d  260,  263 
n.1 (3d Cir. 2003). 
12                                                                  No. 13‐2706 

sued  a  new  commentary,  “to  clarify  the  application  of  the 
disclosure  requirements  …  when  one  credit  card  account  is 
substituted or replaced with another.” Truth in Lending, 74 
Fed. Reg. 54124‐01 (proposed Oct. 21, 2009).  
    The  new  commentary  incorporates  a  flexible  approach 
for card issuers,  and it prescribes a six‐factor inquiry  to  de‐
cide if a substitution results in a new account requiring ini‐
tial  disclosures.  12  C.F.R.  pt.  226,  Supp.  I,  ¶ 5(b)(1)(i)(6).  In 
the  district  court,  Target  conceded  that  the  new  commen‐
tary—if it applied—required it to treat the Autosubbed Visas 
as  new  accounts.  But  the  district  court  concluded  that  the 
2010  commentary  was  only  applicable  to  post‐CARD  Act 
conduct,  and  Plaintiffs  have  not  appealed  this  ruling,  thus 
waiving any argument that the commentary should apply to 
their case.7 
   Of  course,  it  is  still  possible  that  the  Autosubbed  Visas 
should have been treated as a new account under TILA and 
Regulation Z as they existed in 2004–2007. The district court 
never addressed this question, and we have located no case 
law or administrative materials on point.  
    Target points to a broad definition from Black’s Law Dic‐
tionary, which defines “account” as a “detailed statement of 
the  debits  and  credits  between  parties  to  a  contract  or  to  a 
                                                 
7 Plaintiffs do argue that the 2004 amendments to Regulation Z and ac‐

companying Board commentary should apply. But this commentary, by 
its  terms,  applies  only  to  accounts  that  have  been  closed.  12  C.F.R.  pt. 
226, Supp. I, ¶ 5(b)(1)(i)(3). The Guest Card accounts of Roman, and pre‐
sumably other members of the putative class, were inactive, but nothing 
indicates that they were actually closed. There is a difference between an 
account closed due to inactivity—which is contemplated in the commen‐
tary—and an account that remains open, but inactive. 
No. 13‐2706                                                        13 

fiduciary relationship; a reckoning of monetary dealings[; or 
a]  course  of  business  dealings  or  other  relations  for  which 
records  must  be  kept.”  Black’s  Law  Dictionary  19  (9th  ed. 
2009).  Target’s  reliance  on  this  expansive  definition—
encompassing  the  total  relationship  between  the  parties— 
was  reasonable  and  supports  Target’s  theory  that  the  Visas 
did not create a new account. Target had no way of knowing 
during  the  early‐  and  mid‐2000s  that  the  Autosubbed  Visas 
would  violate  §  1637,  and  so  Target  made  the  reasonable 
judgment  that  new  account  disclosures  were  not  required. 
Even the new Board commentary contemplates some substi‐
tutions where new account disclosures are not required in a 
post‐CARD  Act  world.  We  do  not  suggest  that  the  current 
Board  commentary  is  an  impermissible  construction  of  the 
statute, only that Target’s interpretation was reasonable, too. 
We  therefore  decline  to  hold  Target  liable  for  a  change  it 
could not predict. Cf. Christopher v. SmithKline Beecham Corp., 
132 S. Ct. 2156, 2167 (2012) (before imposing financial liabil‐
ity  on  regulated  parties,  “agencies  should  provide  …  fair 
warning  of  the  conduct  a  regulation  prohibits  or  requires” 
(internal quotation marks and citation omitted)). 
C. State‐law fraud 
    Plaintiffs next allege that they were fraudulently induced 
to  accept  the  Visa.  Both  parties  agree  that  the  credit  agree‐
ments and any dispute between Target and cardholders are 
governed by South Dakota law. South Dakota fraudulent in‐
ducement law is unexceptional, and requires: 
       that  a  representation  [1]  was  made  as  a  state‐
       ment  of  fact,  [2]  which  was  untrue  and  [3] 
       known to be untrue by the party making it, or 
       else recklessly made; that it [4] was made with 
14                                                         No. 13‐2706 

       intent to deceive and for the purpose of induc‐
       ing  the  other  party  to  act  upon  it;  and  that  [5] 
       he did in fact rely on it and was induced there‐
       by to act to his injury or damage. 
N. Am. Truck & Trailer, Inc. v. M.C.I. Commc’n Servs., Inc., 751 
N.W.2d 710, 713 (S.D. 2008). Misrepresentations can also “in‐
clude true statements which the maker knows or believes to 
be materially misleading because of his failure to state addi‐
tional qualifying matter. Maybee v. Jacobs Motor Co., Inc., 519 
N.W.2d 341,  343 (S.D. 1994) (citing  Restatement (Second)  of 
Torts § 229 (1977)). 
   Plaintiffs’  fraud  allegations  include  two  primary  mis‐
deeds: (1) that Target misled Guest Card holders into believ‐
ing that their APRs and credit limits would not be adjusted, 
when in fact they would be, and (2) that Target misled Guest 
Card  holders  into  believing  that  they  were  required  to  ex‐
change  their  Guest  Cards  for  Visas  in  order  to  maintain  a 
credit account with Target. 
    Plaintiffs claim that the advertised APR and credit limits 
included with the credit card carrier were “bait and switch” 
tactics, because many customers would eventually be subject 
to a higher APR and credit limit. Target made no representa‐
tions  about  the  customer’s  ability  to  keep  a  specific  credit 
limit or a certain APR, but Plaintiffs argue that the materials 
implicitly  made  these  promises.  Yet  Target  included  sum‐
maries of the differences between the Guest Card and Visa, 
which laid out the different application of penalty APRs and 
credit limit reduction risks.  
No. 13‐2706                                                        15 

   We can dismiss the complaint of APR penalties straight‐
away—Target  disclosed  the  reasons  for  a  spike  in  the  APR 
and did not raise the rate unless payments were missed. 
      The potential for credit limit adjustment is different. Re‐
call that Target always started the Autosubbed Visas with a 
credit limit of at least $1,000, even if the customer would not 
have  otherwise  qualified  for  that  limit.  These  Visas  were 
then subject to different underwriting criteria that governed 
the credit limit going forward, which sometimes resulted in 
the lowering of the limits (possibly without customers miss‐
ing any payments—the record is not clear). Target apparent‐
ly tried to prevent Autosubbed Visas from having their cred‐
it  limits  adjusted  for  the  first  six  months  after  conversion, 
but  0.01%  of  accountholders  experienced  a  change  in  their 
credit limit within a month of activating their Visas. Even so, 
Target’s  representations  were  not  fraudulent.  The  Visa 
agreement stated that Target was free to change credit limits 
“for  any  reason  not  prohibited  by  law,  including,  but  not 
limited  to,  changes  in  your  credit  capacity,  your  pattern  of 
payments to us, or your purchasing behavior.” Target never 
promised that the rates or limits would stay in effect for any 
specific length of time. Plaintiffs have therefore not demon‐
strated  that  the  information  accompanying  the  Autosubbed 
Visas  was  inaccurate  or  intended  to  be  inaccurate  under 
South Dakota law.  
    Plaintiffs’ final claim of fraud alleges that Target induced 
them  to  activate  their  Visa  accounts  because  the  Autosub 
mailings did not inform Guest Card holders that it was pos‐
sible  to  maintain  their  Guest  Card  account  if  they  took  af‐
firmative  steps  to  do  so.  Instead,  the  mailings  simply  said 
that  if  a  cardholder  activated  the  Visa,  their  Guest  Card 
16                                                      No. 13‐2706 

would  be  deactivated,  and  that  if  a  cardholder  did  nothing 
their Guest Card account would be closed. But, as the district 
court  noted,  unless  Visa  recipients  took  affirmative  steps  to 
maintain  their  Guest  Card  account,  it  would  close,  which 
means that the disclosure was truthful. 
    South  Dakota  law  does  permit  fraud  claims  to  proceed 
where  a  party  makes  true  statements  but  omits  “qualifying 
matter.”  Maybee,  519  N.W.2d  at  343.  Nevertheless,  Target’s 
omitting the fact that cardholders could maintain their Guest 
Cards by taking additional steps was not fraudulent. As the 
district court noted, Plaintiffs’ position might require Target 
to  disclose  any  condition  that  could  theoretically  be  negoti‐
ated  with  the  card  issuer.  We  see  no  compelling  reason  to 
deem Target’s conduct fraudulent. 
D. Breach of contract 
    Plaintiffs also claim that Target breached its contract with 
them—the Guest Card agreement—by sending the Visa with 
its new agreement. While South Dakota law construes credit 
card agreements narrowly and  against the creditor, see Citi‐
bank  (S.D.),  N.A.  v.  Hauff,  668  N.W.2d  528,  532  (S.D.  2003), 
standard  contract  interpretation  principles  still  apply  to 
credit card agreements. Id. at 532–33. 
    Plaintiffs  argue  that  the  provision  in  the  Guest  Card 
agreement  that  permitted  Target  to  “limit  or  cancel”  their 
accounts prevented Target from “upgrading” their accounts 
to a Visa, which added features, as opposed to merely “lim‐
it[ing]”  them.  But  this  argument  ignores  another  provision 
in  the  contract,  which  permits  Target  to  “change  this 
Agreement and apply those changes to the existing balance.” 
Plaintiffs argue that if this latter language permits Target to 
No. 13‐2706                                                          17 

expand  features  on  the  account,  then  the  “limit  or  cancel” 
provision  would  have  no  effect,  and  that  this  construction 
should  therefore  be  avoided.  However,  it  is  not  clear  why 
that  would  be  the  case;  a  more  natural  reading  is  that  the 
provision makes clear Target’s ability to cancel the account. 
The  ability  to  “change  the  Agreement”  might  otherwise  be 
read  only  to  include  changes  that  continue  the  account  on 
different terms, and not the ability to cancel the account for 
any reason. Target may have just been making plain its abil‐
ity to close the account entirely. 
     In  the  alternative,  plaintiffs  argue  that  Target’s  right  to 
make  changes  to  “this  Agreement  and  apply  those  changes 
to  the  existing  balance”  means  that  Target  could  make  any 
changes it chose to the Guest Card agreement, but that Tar‐
get  was  not  free  to  substitute  the  entirely  new  Visa  agree‐
ment  in  its  stead.  But  there  was  nothing  in  the  agreement 
that  limited  the  scope  of  changes  that  Target  was  free  to 
make.  And  anytime  Target  made  changes  to  a  credit agree‐
ment,  it  had  to  send  out  the  revisions  to  customers;  when 
revisions  were  substantial,  it  often  made  sense  to  send  an 
entirely  new  document  (as  opposed  to  just  the  revised  por‐
tions).  The  Visa  agreement  made  substantial  changes  to  the 
existing  contract,  so  Target  sent  out  an  entirely  new  docu‐
ment.  Plaintiffs’  position  is  without  support,  save  general 
pronouncements  about  construing  credit  agreements  nar‐
rowly.  We  find  that  Target  did  not  breach  the  Guest  Card 
agreements. 
E. Tortious interference and other claims 
    Plaintiffs also allege tortious interference with a business 
relationship against Target Corporation. We use the corpora‐
tion label specifically here, because the Guest Cards and Vi‐
18                                                      No. 13‐2706 

sas were actually issued by Target’s wholly owned subsidi‐
ary,  Target  National  Bank.  Plaintiffs  allege  that  Target  Cor‐
poration directed Target National Bank to convert the Guest 
Cards into Visas. They claim that by doing so, Target caused 
Plaintiffs  and  others  to  lose  their  Guest  Cards  unjustifiably, 
thus interfering with their relationship with Target National 
Bank.  
     Plaintiffs cannot make out this claim under South Dakota 
law.  Tortious  interference  in  South  Dakota  requires,  among 
other  things,  an  intentional  and  unjustified  act  of  interfer‐
ence by the tortfeasor. See St. Onge Livestock Co., Ltd. v. Cur‐
tis, 650 N.W.2d 537,  541 (S.D. 2002). Target acted in accord‐
ance  with  its  contracts  and  with  applicable  laws,  which 
makes  liability  for  tortious  interference  impossible  here. 
Dykstra v. Page Holding Co., 766 N.W.2d 491, 500 (S.D. 2009). 
   Plaintiffs’  claims  for  an  implied  trust,  declaratory  relief, 
and  class  certification  were  derivative  of  their  other  claims. 
Because their other claims fail, these do as well. 
                            III. Conclusion 
   Target’s  Autosub  program  did  not  violate  the  Truth  in 
Lending  Act  or  state  law.  The  district  court’s  decision  is 
AFFIRMED.